UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1903


TERRY A. GANDY, Individually and as Administrator of the
Estate of David Charles Gandy, deceased,

                Plaintiff - Appellee,

          v.

NEAL PATRICK ROBEY, c/o Stafford County Sheriff’s Office,

                Defendant – Appellant,

          and

COMMONWEALTH OF VIRGINIA; CHARLES E. JETT, c/o Stafford
County Sheriff’s Office; JOHN DOES 1-25; JANE DOES 1-25;
JOSEPH D. PITTMAN; DAVID M. ROHRER,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:10-cv-00065-LMB-TCB)


Submitted:   February 24, 2011              Decided:   March 21, 2011


Before TRAXLER, Chief Judge, and KING and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Jeff W. Rosen, Lisa Ehrich, PENDER & COWARD, PC, Virginia Beach,
Virginia, for Appellant. Peter C. Grenier, Andre M. Gregorian,
BODE & GRENIER, LLP, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Neal Patrick Robey appeals a district court order denying

his   motion     for   summary    judgment      on    the   basis   of     qualified

immunity,    arguing    that     even   under    the    version     of    the   facts

assumed     by   the    district    court,      the     law   was    not     clearly

established at the time of the acts underlying this suit that

Robey’s use of lethal force was unconstitutional.                        Because the

district court considered only whether a factual dispute made

summary judgment inappropriate, there is no legal issue that

would support appellate jurisdiction.                  See Iko v. Shreve, 535

F.3d 225, 237 (4th Cir. 2008).               We therefore dismiss Robey’s

appeal.

                                                                           DISMISSED




                                        3